Citation Nr: 1140607	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-11 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for post-operative residuals of left knee disorder, status total knee replacement.

2.  Entitlement to service connection for left hip disorder as secondary to service-connected bilateral knee disorder.

3.  Entitlement to service connection for low back disorder as secondary to service-connected bilateral knee disorder.

4.  Entitlement to an initial evaluation higher than 30 percent for right knee disorder, status total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1952 to March 1955.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 30 percent rating for the left knee disorder and denied service connection for the left hip and low back disorders.  The Veteran perfected an appeal of those determinations.

An April 2010 rating decision denied service connection for peripheral neuropathy of the left lower extremity as secondary to the service-connected bilateral knee disorder, and the Veteran filed a November 2010 notice of disagreement (NOD).  A copy of a June 2011 letter from the Veteran to an RO decision review officer (DRO) reflects the Veteran withdrew her appeal of that matter.  Hence, that matter is not before the Board and will not be discussed in either the decision or remand portion of the document below.  See 38 C.F.R. §§ 20.200 and 20.204 (2011).

The issues of entitlement to service connection for the left hip and low back disorders as secondary to the bilateral knee disorder and entitlement to an initial rating higher than 30 percent for the right knee disorder are addressed in the REMAND portion of the document below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

On March 11, 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to a rating higher than 30 percent for the post-operative residuals of the left knee disorder is dismissed.

REMAND

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The April 2006 VA examination report reflects that x-rays revealed significant arthritis of the lumbar spine and minor arthritis of the hips, which the examiner noted was not of major import.  The examiner noted further that there was trochanteric bursitis of the hips bilateral, but there was no symptom-producing pathology.  The examiner opined that most likely the Veteran's lumbar spine arthritis is not related to the left knee injury but to arthritis which is not associated with the left knee.  The examiner did not address the question of whether the bilateral knee disorder aggravates the lumbar spine arthritis.  The examiner did not comment at all on the etiology for the left hip arthritis or trochanteric bursitis.  Perhaps the examiner's notation of "no symptom-producing pathology" was a diagnosis of no current left hip disorder, but that is not clear from the examination report.  Further, a February 2009 report of the Veteran's private physician, P.M.G., M.D., notes that Dr. G opined the Veteran's lumbar spine sacroiliac arthritic changes and the left hip joint changes could very well be connected to the left knee, especially if the Veteran had been walking abnormally for years.  

A November 2008 rating decision granted service connection for aggravation of a preexisting right knee degenerative joint disease and assigned an initial 10 percent rating, effective in February 2005, and the Veteran appealed the initial rating in a December 2008 NOD.  Although a July 2009 rating decision granted an increased rating from 10 to 30 percent for the residuals of the total right knee replacement, effective March 2010, and an April 2010 rating decision continued the 30 percent rating, the Board finds no evidence in the claims file that a statement of the case (SOC) was provided on that issue.  In such cases, the appellate process has commenced and an appellant is entitled to a SOC on the issue.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, the issue of entitlement to an initial evaluation higher than 30 percent for right knee disorder must be remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO shall issue a SOC with regard to entitlement to an initial increased evaluation for right knee disorder, currently rated 30 percent.  If, and only if, the Veteran completes her appeal by filing a timely substantive appeal on the aforementioned issue should this claim be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).

2.  Send the claims file to the examiner who conducted the April 2006 VA spine examination.  Ask the examiner to render an opinion on the following questions: 1) does the Veteran have a currently diagnosed left hip disorder?  If so, what is it? 2) is it at least as likely as not (at least a 50-percent probability) that any currently diagnosed left hip and/or lumbar spine disorder is etiologically related to the Veteran's service-connected bilateral knee disorder or to some other event?

The examiner is asked to specifically address the February 2009 opinion of Dr. G, as well as the impact, if any, of altered gait mechanics on the Veteran's left hip and lumbar spine disorders.  The examiner is asked to indicate specific agreement or disagreement with Dr. G and to provide a full explanation and rationale for the agreement or disagreement.

The examiner is advised that the term "at least as likely as not" or a "50-percent  probability" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner answers "No" to either the left hip or the lumbar spine disorder, or both, the examiner is asked to opine whether it is at least as likely as not that the service-connected bilateral knee disorder aggravates either the left hip or the lumbar spine disorder, or both, that is-chronically worsens either or both.  If aggravated by the service-connected bilateral knee disorder, what is the permanent measurable increase in either the left hip or low back pathology due to the service-connected bilateral knee disorder.  The examiner should provide supporting rationale for any opinions.

Any opinion should be fully explained and the rationale provided.  If the examiner who conducted the April 2006 spine examination is no longer available, the AMC/RO shall refer the claims file to another physician.  Should the physician or the substitute advise that an examination is needed to render the requested opinions, the AMC/RO shall arrange the examination.

3.  After all of the above is complete, review the Veteran's claims de novo in light of the additional evidence obtained.  If either claim is not granted to her satisfaction, send her and her representative a supplemental SOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


